J Pro Se 14 (Rev. 12t16) Comp_]ai!nt farrliin__lation ofCivil Rights (Prisoncr)

§ §-=_ {e=a E~r d

li§“

 

 

bem@l'r'iu.§ \lones us chl$`_'?$€}

Plaintij”(s)
(Wriie tl‘iefull' name ofeach piaintiaj*`who isjiling this complaint
[fthe names afa[l the plaintiffs cannot fit in the space abcve,
please write "see attached " in the space and attach an additional
page with thefuli list ofnames.)

G’ROSCCUiO/V.' llie|}y areedle

`:l'_'o@d€¢ Dee.~m' R. cst/tt$@@$€
S)+er;s; crt-rad answer
media/atl Ooc‘Ja/¢ I=r~L// classes

 

Defendant(s)

v (Write drequ name ofeach defendant who is being sued [fthe
names ofati the defendants cannot fit in the space above. please
write "see attached " in the space and attach an additional page
with thefuil list ofnames. Do not include addresses here.)

District of

Case:1:18-c\/- 02696- SO Doc #: 1 Filed: 11/20//184/1€;£~]71.@§@€® #: 1

f gio€/lf
wl {`_ S‘l'il/ tUG ({ 9¢'1 tcm-in wpc¢.v:,) §

 

HNHBD STATES DISTRICT CoURT

for the

Division

Casli@_:‘ 18 CV 23 96@

 

(to bejil'led in by the Ct`erk's Ojj{ice)

JUDG§ OUVER

MAG. JUDGE BAUGHMAN

COMPLAINT FOR VIOLATI_ON OE CIVIL RIGHTS
' (Prisoner Cornplaint)

 

forma pauperis

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court tiles. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include ant'y: the last four digits of a social security number; the year of an individual’s
bilth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits grievance or Witness statements, or any
other materials to the Clerk’s Ot`tice with this complaint

In order for your complaint to be tiled, it must be accompanied by the filing fee or an application to proceed in

 

 

Page l of l]

l

 

Case: 1:18-cV-O2696-SO Doc #: 1 Filed: 11/20/18 2 of 11. Page|D #: 2

l Pro Se 14 (Rev, l'Zl'l 6) Complaint for Vlolation of Civil Rights (Prisoner)

 

 

I. The Parties to This Complaint

A. The Plaintiff`(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if
needed.

same ]>am@.t.»;ts "`;l@ner folders-q

All other names by which

you have been known:`

 

 

 

 

 

tDNumber #016|€'75‘1
Current lnstitution Qu\[al,mqa an u_n-l'\/ \'j¢'d_l l
Addrcss P. C‘)., B`é x 5 GOOI
- - ` ale\ielcmd Ol-l ill-l lOl
Citv t Siate y \'Zip`Code .

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant NO. 1
Name U'od`ae,‘ Dee/Jn ,¢Z , fnls£ense_

 

 

 

 

 

Job or Title (ifknown) Hgnj,gg,q mg ““51;/1).9\@
~ q
Shield Number
Employer C U 14 lf~a 9¢}~ CDd;\-ll;/ `:/3.' l
Address / 200 owen .'@5*` @‘°"”" ppm '
C/€’~J€/a»t// adi 0 l/¢///$
Cirv State Zin Code

Individual capacity ij Official capacity

Defendant No. 2

 

 

 

 

Narne ` ` %f’//`/ fU€€J///Aflt re ~
.lOlJ Or Tl'tl@ (iflcnown) fep §C)(_‘ [)J_Df ',"

Shield Number y j
Employer ` fian //.p€,n /’@o;v}-/ `\D';Q.‘ l 11
Address /$7¢;0 onJ»l/l£ 105 f /q#` 16 f Di>{Z

 

C¢f;. €L)€ ln»&g;/ a_li ; a it W l 3 ______.
Citv .S`tate Zip Code
Individual capacity l:] Off`lcial capacity

PageZ of ll

 

Case: 1:18-cV-O2696-SO Doc #: 1 Filed: 11/20/18 3 of 11. Page|D #: 3

“ Pro Sc 14 (Rev. 12116) Complaint for Violaiion of Civil Rights (Prisoner)

 

II.

Defendant No. 3

 

ct ccc any

 

 

 

 

Job or Title (;rtcccwn) <'}[ pp ,‘[;
Shield Number
Employer 61 U \I{l}/O fill C°OUN fs/
Address ja / § [/L>, »§£.L/ leE!,/_
. ca ;c /
Citv State Zip Code

    
 

Individual capacity l:l Official capacity

Defendant No. 4

 

 

 

 

 

Nam€ l %(Y)Qtjlit/¢l .7 OOfC`ic/? eti/dd NLW§§.~:¢JA ___
JOb OY Title fifk"aw”) * _Doctcn A»v// n)o)?s.‘~j Sl,c#`»~j
Shield Number ' -
Empl()y€l' QU?/HADE/}. Cz:(,),\r'j;/ .Tp?} __
Address

C l 0 ne.t'c,c»/ ali o tilt/3

 

Citv State Zip Code
_Z{ndividcci capacity [| orncicl capacity
Basis for Jurisdiction
Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or

immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Untcnown NamedAgents cf
Federat Bureau ofNarccfics, 403 U.S. 388 (] 971 ), you may sue federal officials for the violation of certain

y constitutional ri ghts. -

A. t Are you bringing suit against (check att that apply):
|:l Federal officials (a Br`vens ciaim)

El State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

,LL
/ c t
C,f¢j f'l/‘W q @Pwedafme»/i’ Qr"f;`i/l“l' and mgt;a.\)#/Dts¥rzf!c$ C/‘/ 79),1_._..
:Ft@__ CMQP et~,s’%ee»’>£ peggy ap +/,¢c para war 35 tactical rfi`¢w ny QMM/MMFF‘WW"/

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional ri ghts. If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page3 of ll

ccc

 

Case: 1:18-cV-O2696-SO Doc #: 1 Filed: 11/20/18 4 ot11. Page|D #: 4

` Pro Se 14 (Rcv. 12/16) Complaint for Violalion ofCivil Rights (Prisoner)

 

ca sic nic wind
Tb€\/ CHJ (\sr'od"- mall,€ JA/°lf RJSAA' flee
'{},o¢/ .i/L@ degeculdl\ op€»l trivial copy .-/p 04 1.~5 naer iot%a'tt+"l' jr

D. Section 1983 allows defen ants to be found liable only when they have acted ‘under color of any
statute, ordinance regulation, custom or usage, of any State or Territory or the District of Columbia.”
42 U. S. C. § 1983. lf you are suing under section 1983, explain how each defendant acted under color
of state or local law. lf you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

ib€ (‘00/<’¢5 /4€’-‘-',,0 ("O.,'sl .opA/\ae ca4 Ccu¢’/'Ds/€ cule col two ann/warich ap S`::jr»/`;i'd;e-a:
f art tel n las ed speedy mar 1b ticpr nwf »,’.: ;<,¢/ t
HI. Prisoner Status l

Indicate whether you are a prisoner or other confined person as follows (ctcectc alt that appty):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

UEEE|:|§

Olll’l€l` (expt'ain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved` m the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved m the events giving rise to your claims. Do not cite
any cases or statutes If more than one claim 1s asserted, number each claim and write a short and plain
statement of each claim 1n a separate paragraph Attach additional pages if needed.

A. lf the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

fleet cel€/J ll\€/t mm an ne yard was ic snow mp Jc inform .~»\1_1
dnaoptmclwt» fci/MM/ ord c /3U 99th nwf 416 G"O”JJ hth -H\e attained
.)\.U 60{2006 J'“'\j frJNU€F/\Jl' Page4ofll

 

Case:'1:18-cv-O2696-SO Doc #: 1 Filed: 11/20/18 5 of 11. PagelD #: 5
d Pro Se 14 (Rcv. l2l16) Complaint for Violation ofC1vil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

e~/'z;,;)clr/ 3-~;/¢,?¢>/3 c-//~;c/g aecch

D. What are the facts underlying your claim(s)? (For examples Whai happened to you? Wlio did what?
Was anyone else involved? Who else saw what nappened?)

ach ac get ich er w sea nat glance ca rcc//
. _ lo 0~(' jaw/wfdl lisa leoch pac gap/ca4 #cn alia/dm paper
V. Injurles M/H§‘ mm CON§{;"LU|)",W ch/Wl/.

lf you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

'§fdf;-S tile/l Deyn@

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments Do not cite any cases or statutes
If requesting money damages include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged Explain the basis for these claims

l, SM,-,/.~c»{__ §/@ll/-)/ac

Page 5 cf ll

 

Case: 1:18-cV-O2696-SO Doc #: 1 Filed: 11/20/18 6 of 11. PagelD #: 6

d Pro Se 14 (Rev. 12t16) Comp|aint for Violation ofCivil Rights (Prisoner)

 

 

Exhaustion of Administrative Rernedies Administrative Procedures

The Prison Litigation Refonn Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.” '

Administrative remedies are also known as grievance procedures Your case may be dismissed if you have not
exhausted your administrative remedies '

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

lE/Yes
l:l No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s). ' `

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

E/Yes
4

mar
r

Do not know

Does the grievance procedure at thejail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

121/ch
l:l No

l:l Do not know

If yes, which claim(s)?

Page 6 of ll

 

Case: 1:18-cV-O2696-SO Doc #: 1 Filed: 11/20/18 7 of 11. PagelD #: 7

' Pro Se 14 (Rev. 1211 6) Complaint for Violation ofCrvrl Rights (Prisoner)

D. Did you file a grievance in thejail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

ed 5

mic

lf no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

l:l Yes
l:l No

E. 1 If you did file a grievance:

1. Where did you file the grievance?

 

2. What did you claim in your grievance?

 

3. What was the result, if any?

 

4. What steps if any, did you take to appeal that decision'? Is the grievance process completed? If
not, explain why not. (Describe all ejj’orts to appeal to the highest level of the grievance process )

 

Page '1` of 11

 

Case: 1:18-cV-O2696-SO Doc #: 1 Filed: 11/20/18 8 of 11. PagelD #: 8

4 Pro Se 14 (Rev. 12l16) Complajnt for Violation of Civrl Rights (Prisoner)

 

 

F. If you did not file a grievance:

1. If there are any reasons why you did not Hle a grievance, state them here:

/ W m §' SC/W~F%

:,f/

 

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion cf your administrative
remedies

 

 

(Note.' You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies_)

VIII. Previous Lawsuits
The “thr_ee strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
rnalicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes r'ule”?

|:l Yes

msc

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible

PageS of 11

Case: 1:18-cV-O2696-SO Doc #: 1 Filed: 11/20/18 9 of 11. PagelD #: 9

‘ Pro Se 14 (Rev. 12t16) Complaint for'Vlclation ofCivil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action‘?

|:l Yes

csc

B. lf your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit describe the additional lawsuits on anotherpage, using the same format )

1. Parties to the previous lawsuit
P]aintiff(s)
Defendant(s)

 

 

2. Court (iffederal couri‘, name the district,' ifstaie court, name the county and Si‘ate)

 

3. Docket or index'number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
l:l Yes
35

lf no, give the approximate date of dispositionl

 

7. What was the result ofthe case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. I-Iave you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment? '

Page 9 of 11

 

CaSe: lilS-CV-OZGQG-SO DOC #Z l Filed: 11/20/18 10 Ol ll. Page|D #Z 10

' Pro Se 14 (Rev. 12/16) Complaint for Violalicn of Civil Righls (Prisoner)

l:l Yes

e/NO

D. If your answer to C is yes, describe each lawsuit by answering questions l through 7 below. (If there is
more than one lawsuit describe the additional lawsuits on another page, using the same format )

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (i]f federal court, name the district,' if state court name the county and Stare)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. ls the case still pending?

l:l Yes
m/O

lf no, give the approximate date of disposition

 

7. What was the result of the case? (For example.' Was the case dismissed? Was judgment entered
in your favor_? Was the case appealed?)

Page 10 of |1

 

l Pro Se 14 (Rev. 12/l 6) Complaint for Violation ofCivil Rights (Prisoner)

lX.

CaSe: lilS-CV-OZGQG-SO DOC #Z l Filed: 11/20/18 11 Oi ll. Page|D #Z 11

 

Certiflcation and Closing

Under Federal Rule of Civil Procedure l 1, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identiiied, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements ofRule Il.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on tile with the Clerk’s Office may result

in the dismissal of my case.
Date ofsigning: /]~/3~{;)@"§/

Signature of Plaintiff

 

 

 

 

 

Printed Name of Plaintift` DMCM w don.¢s
Prison Identitication # 0 | q 5 7 5 q
Prison Address Cn,i}@,iqpqa aou,wi‘\[ dotii , P. D. BOX §i»OO
around ‘ ' on win
Cifi) State Zin Code
B. F or Attorneys l ge

vs

Date of signing:

 

Signature of Attorney '

 

Printed Narne of Attorney

 

Bar Nurnber

 

Name of Law Firm
Address

 

 

 

Cr'ry Srate Zr`p Code

Telephone Number
E-mail Ad dress

 

 

Pageiloi` l]

 

